1

2

3

4

5

6

7

8

9                                   UNITED STATES DISTRICT COURT
10                                    EASTERN DISTRICT OF CALIFORNIA

11

12    BRIAN CAPUTO,                                              Case No. 1:15-cv-01008-EPG (PC)
13                           Plaintiff,
                                                                 ORDER APPOINTING COUNSEL
14                v.
15    GONZALEZ and BLACK,
16                           Defendants.
17

18            Brian Caputo (“Plaintiff”) is prisoner1 proceeding pro se and in forma pauperis in this

19   civil rights action filed pursuant to 42 U.S.C. § 1983. The Court finds the appointment of counsel

20   for Plaintiff warranted. Lawrance A. Bohm and Kelsey K. Ciarimboli have been selected from

21   the Court’s pro bono attorney panel to represent Plaintiff and have agreed to be appointed.

22   Accordingly, IT IS HEREBY ORDERED that:

23       1. Lawrance A. Bohm and Kelsey K. Ciarimboli are appointed as counsel in the above

24            entitled matter.

25       2. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at

26            spark@caed.uscourts.gov, if they have any questions related to the appointment.

27       3. While the Court is appointing Lawrance A. Bohm and Kelsey K. Ciarimboli to serve as

28            1
                Plaintiff was detained at Kern County Jail at the time of the incidents alleged in the complaint. He is now
     incarcerated at USP Yazoo City.
                                                                 1
1

2         counsel for Plaintiff, at this time the Court is not approving any expenses. The expenses

3         incurred in representing Plaintiff must be approved in advance and be necessary to

4         Plaintiff's case, given that the reimbursement funds come directly out of the Court's Non-

5         Appropriated Fund, which is the limited fund for the entire district for all non-

6         appropriated matters. The Court notes that under General Order No. 558 § 3, paragraph

7         B, "[i]n the event of settlement or other successful resolution of the case which results in a

8         monetary award to the indigent litigant equal to or exceeding the reimbursed costs under

9         this section, the indigent litigant through counsel shall reimburse the Fund for such out-of-

10        pocket expenses allowed and reimbursed under this section." In other words, any

11        expenses incurred will be reimbursed from any settlement or award to Plaintiff.

12     4. The Clerk of Court is directed to serve a copy of this order on Lawrance A. Bohm and

13        Kelsey K. Ciarimboli, Bohm Law Group, Inc., 4600 Northgate Blvd., Suite 210,

14        Sacramento, CA 95834.

15
     IT IS SO ORDERED.
16

17     Dated:   August 12, 2019                              /s/
18                                                   UNITED STATES MAGISTRATE JUDGE

19
20

21

22

23

24

25

26

27
28

                                                     2
